Citation Nr: 0708925	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned an initial 
disability rating of 10 percent.

The veteran previously appealed the RO's denial of service 
connection for hearing loss and tinnitus.  These issues were 
resolved in an August 2005 rating decision, in which the RO 
granted service connection for hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is appealing the initial 10 percent rating that 
the RO assigned for his service-connected PTSD.  The claims 
file contains the report of an October 2004 VA psychiatric 
examination, and records of VA outpatient mental health 
treatment in 2004 and 2005.  In a June 1995 statement, the 
veteran asserted that a rating higher than 10 percent was 
warranted because manifestations of his PTSD impaired his 
functioning at home and at his part time job.  In an October 
2006 statement, the veteran wrote his PTSD had become worse, 
and that he had quit his part time job because he was unable 
to get along with his coworkers and supervisor.  The veteran 
indicated that he had continued to receive VA treatment for 
his PTSD in 2005 and 2006.

As the veteran asserts that his PTSD has worsened since the 
VA psychiatric examination in 2004, the Board will remand the 
case for a new VA psychiatric examination to consider the 
current manifestations of the veteran's PTSD.  On remand, the 
RO should also obtain the more recent records of VA 
outpatient treatment for PTSD that are not presently 
associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain records of VA 
mental health outpatient treatment of the 
veteran at the Amarillo, Texas, VA Medical 
Center from August 2005 through the 
present.

2.  The RO should schedule the veteran for 
a VA psychiatric examination to address 
the current manifestations and severity of 
the veteran's service-connected PTSD.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should describe the manifestations of the 
veteran's PTSD and the affect of his 
symptoms on his social and occupational 
functioning, and should assign a Global 
Assessment of Functioning (GAF) score.

3.  Thereafter, the RO should review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains less than fully granted, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



